Case 7:19-mj-00120 Document 1 Filed in TXSD on 01/18/19 Page 1 of 1

AO 01 (Rev 8/0l) CriminalComplaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN D IVI S ION

 

UNlTED STATES OF AMERICA

V- &t‘,s'-.tsa mm WMQ again CRIMINAL COMPLAINT
Heriberto O|ivares-Benitez swc;'agii§i§i§id'[m

Case Number: M-19- O[;.,<> -M
ma 13 20a
1AE YOB: 1986

M exico
(Namc and Address of Defendant) cwa egan

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On Or about January 16, 2019 in Hidalqo COUnty, in

the Sout'hern ' District of TeXaS
(7`l'c1c/c Statutoljy Langl/age of Offense)

being then and there an alien who had previously been deported from the United States to the Mexico in pursuance oflaw, and
thereafter was found near Cuevitas, Texas, within the Southern l)istrict of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

 

in violation ofTitle 8 United States Code, Section(s) 1326 felony)
I further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Heriberto Olivares-Benitez was encountered by Border Patrol Agents near Cuevitas, Texas on January 16, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on January 16, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Dcported/Excluded from the United States on October l, 2013 through Harlingen, Texas. Prior to Deportation/Exclusion the
Defendant Was instructed not to return to the United States without per mission from the U. S. Attorney General and/or the Secretary of
llomeland Security. On July 29, 2011, the defendant was convicted of8 USC 1326, Re-entry ofa Deported Alien and sentenced to six
(6) months confinement and one (l) year supervised lelease te1m

h\m».w\ M¢¢ LA:¢Q¢.A¢¢.\ A

¢./

 

Continued on the attached sheet and made a part ofthis complaint I::|Yes .No
Sworn to before me and subscribed in my presence, Me of Complainant
January 18, 2019 Lozando Bogl§, / Senior Patro| Agent

 

 

J. Scott Haoker , U.S. Magistrate Judge W

 

 

Name and Tit|e of Judicial Officer Signatu f dicia| Officer

